            Case 2:10-cr-00147-JLS Document 270 Filed 07/12/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES

    vs.                                                  Criminal No: 2:10-cr-00147-Jl.S-3

MIKE KNOX

                                                    Order
                                     tJG!ltF•
       AND NOW, this        /   r}     day of                              , 2019, it is hereby

ORDERED that Defendant Mike Knox's Defendant's Motion for Permission to Travel or to

Modify Supervised Release Conditions is GRANTED. It is hereby ORDERED that:

          1.    Defendant may work as a music entertainer.

       2.       Any facility in which Defendant is housed shall permit him to do so in

compliance with this Order and with any such facility's policies.

       3.       Defendant may travel to the corporate offices of his record label, G Unit Records,

which are located at 264 West 40th Street, New York, NY, in the course of his employment with

G Unit Records.

       4.       Defendant may travel to any location at which he is performing, shooting a music

video, or promoting his work as a music entertainer.

       5.       Defendant must provide a weekly schedule of his movements to his probation

officer in advance of traveling for his work. Defendant's supervising officer may request

appropriate documentation of any need for Defendant to travel outside of the Eastern District of

Pennsylvania. The probation officer may prohibit Defendant from leaving the Eastern District of

Pennsylvania if the supervising officer reasonably determines that any such travel is not related

to Defendant's work as a music entertainer.
 Case 2:10-cr-00147-JLS Document 270 Filed 07/12/19 Page 2 of 2




6.    All other release conditions shall remain.


                                    BY THE COURT:




                                                           SCHMEHL,J.
